Citation Nr: 0710396	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-02 624	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In April 2005, the veteran failed to report for a hearing 
before a Veterans Law Judge.  Later that month the veteran 
wrote to VA stating that he was unable to make the hearing 
due to a death in the family.  The veteran did not request a 
new hearing.  Accordingly, there are no outstanding hearing 
requests.

The veteran's claim was remanded by the Board in June 2006.  


FINDINGS OF FACT

1.  An unappealed March 1988 rating decision denied the 
veteran's claim for service connection for a psychiatric 
disorder.

2.  Evidence received since the March 1988 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In December 
2006, the agency of original jurisdiction (AOJ) informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates - in compliance with 
Dingess.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the AOJ dated in June 2006.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   In particular the June 2006 letter 
informed the veteran that his claim for service connection 
for a psychiatric disorder was previously denied based on a 
lack of evidence of a psychiatric disorder during service, or 
within one year of discharge from service, and a lack of a 
nexus between a psychiatric disorder and service.  As such, 
this letter informed the veteran of the bases for the denial 
in the prior decision and described what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial, in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board notes that the veteran's service medical records, 
VA treatment records and private medical records have been 
obtained.  In January 2004 the veteran reported that he 
received treatment from three medical practices.  On his 
authorization forms the veteran indicated that only one of 
the medical practices treated him for his mental health 
problems.  The RO obtained the private records from the 
mental health practice.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  In July 2006, and again in February 2007, the 
veteran informed VA that he had no other information or 
evidence to submit.  The Board is unaware of any outstanding 
evidence.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).



History and Analysis

The evidence of record at the time of the final March 1988 
final rating decision included the veteran's service medical 
records and a January 1988 VA hospital discharge examination 
report.  The veteran's service medical records contain no 
complaints or findings related to a psychiatric disability.  
The January 1988 VA discharge summary notes that the veteran 
was admitted in November 1987 for his first ever psychiatric 
admission.  The veteran reported that he had his first vision 
while in the service.  The diagnosis was schizophreniform 
disorder.  

The March 1988 final rating decision denied the veteran's 
claim on the basis that the veteran's current psychiatric 
disorder was not shown during service or within a year of 
discharge from service.  It was noted that while the veteran 
reported that he first had a vision during service, such was 
not shown in the service medical records.

In October 2003, the RO received the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder.  

The medical evidence received since the final March 1988 
rating decision consists of private mental health records 
from the Danville-Pittsylvania Mental Health Center dated 
from January 1988 to June 2004.  These records show continued 
treatment for psychiatric disorder, and indicate current 
diagnoses of schizoaffective disorder and schizophrenia.  
However, just like the evidence of record prior to the March 
1988 final rating decision, these newly submitted records do 
not provide any evidence that would indicate that the 
veteran's current psychiatric disorder is related to service.  
These newly submitted records also do not indicate that the 
veteran had a psychiatric disorder within one year of 
discharge from service.  Just as prior to the March 1988 
rating decision, the veteran is not competent to provide an 
opinion in that regard as such matters require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since none of the newly submitted evidence has any 
bearing as to whether the veteran's current psychiatric 
disability is related to his service, these records are not 
material to the veteran's claim.  Since new and material 
evidence has not been submitted since the March 1988 RO 
decision, reopening of the claim for service connection for a 
psychiatric disorder is not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychiatric disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


